     Case 2:20-cv-00126-DPM-JTK Document 7 Filed 06/26/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

ANTHONY DEWAYNE WALKER                                        PLAINTIFF
ADC #107683

v.                      No. 2:20-cv-126-DPM-JTK

JOHN A. MUNN, Lieutenant, EARU;
DARLENE THORSON, Doctor, Mental
Health Counselor, EARU; ALICIA
WILLIAMS, Sergeant, EARU; and JEREMY
ANDREWS, Assistant Deputy Warden,
Cummins Unit                                             DEFENDANTS

                                  ORDER
     On de novo review, the Court partly adopts and partly declines the
partial recommendation, Doc. 4, and partly sustains Walker's
objections, Doc. 6. FED. R. Crv. P. 72(b)(3).
     The Court declines the recommendation on Walker's claim
against Dr. Thorson. The Court must construe Walker's complaint
liberally. Estelle v. Gamble, 429 U.S. 97, 106 (1976). And materials
                                                               11




attached to the complaint as exhibits may be considered in construing
the sufficiency of the complaint." Morton v. Becker, 793 F.2d 185, 187
(8th Cir. 1986). Here, the grievances Wa~ker attached to his complaint
flesh out his claim. He alleges that he was experiencing serious mental
health issues;   that Dr. Thorson knew about those issues because
Walker had written several requests and grievances; that Dr. Thorson
     Case 2:20-cv-00126-DPM-JTK Document 7 Filed 06/26/20 Page 2 of 2



would not help Walker; and that Dr. Thorson had seen him only once,
many months before. Doc. 2 at 7 & 17. On a more developed record,
this may prove to be a mere disagreement about treatment decisions.
But Walker has not pleaded himself out of court at the threshold.
Taking Walker's allegations as true, he's pleaded a plausible deliberate-
indifference claim against Dr. Thorson.
     The Court adopts the partial recommendation, as supplemented,
as to Defendant Andrews. On Walker's failure-to-train and failure-to-
supervise claims, he hasn't alleged that Andrews "had notice that the
training procedures and supervision were inadequate and likely to
result in a constitutional violation." Andrews v. Fowler, 98 F.3d 1069,
1078 (8th Cir. 1996). On his corrective-inaction claim, Walker hasn't
pleaded facts plausibly showing that Andrews's failure to act
amounted to deliberate indifference or tacit authorization.        Fruit v.
Norris, 905 F.2d 1147, 1151 (8th Cir. 1990). And Walker's claim that
Andrews "created a policy or custom allowing or encouraging the
illegal act" is too conclusory to state a plausible claim. Doc. 2 at 7.
Walker's claims against Andrews are therefore dismissed without
prejudice.
     So Ordered.


                                          D.P. Marshall(r.
                                          United States District Judge



                                    -2-
